Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 54-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,447,863. Although for claim 61 of the current application is an obvious variation of claim 12 of U.S. Patent No. 10,447,863.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 54-57, 60, 61-64, 65-68 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yook (US 2003/0122866A1).
Regarding claim 54, Yook discloses: A device controller (60, figs. 2-3) connected to a communication terminal (100/90, figs. 2-3) and a plurality of devices (70/80, figs 2-3) via a network (“INTERNET”, fig. 2), the device controller comprising: at least one memory (DDI DATA 51, fig. 2; paragraph: 0030) configured to store instructions; and at least one processor (DDI CONTROLLER 61a, fig. 3) configured to execute the instructions to, store user device identification information for identifying a user device possessed by a user from among the plurality of devices in association with user identification information for identifying the user of the communication terminal (paragraphs: 0021), transmit, to the communication terminal, data for an operation screen (paragraph: 0047) for specifying operation details for the user device of the user identification information which is acquired in accordance with acquisition of the user identification information from the communication terminal (paragraphs: 0039; 0043), acquire first control information including the operation details specified in the operation screen, from the communication terminal; generate second control 
Regarding claim 61, Yook discloses: A device control method in which a device controller (61a, fig. 3) controls a plurality of devices  (50.70/80, fig. 3) connected via a network (“INTERNET”, fig. 2) by a communication terminal (90/100, figs. 2-3), the device control method comprising: transmitting, by the device controller (61a, fig. 3), to the communication terminal data for an operation screen to cause the communication terminal (90/100, figs. 2-3) to display the operation screen (abstract; paragraphs: 0015; 0018), in accordance with an acquisition of user identification information from the communication terminal (paragraphs: 0039; 0043), the operation screen being for specifying operation details for a device of the user identification information which is acquired among the plurality of devices and an operation condition, determined based on the operation details acquired from the communication terminal, for causing a device to execute the operation details; receiving, from the communication terminal, first control information including the operation details and the operation condition specified in the operation screen to the device controller; generating, by the device controller, second control information for causing the device to execute the operation details included in the first control information; operating, by the device, on the basis of the second control information (figs. 1-4; abstract; paragraphs: 0015; 0018-0021; 0031-0032; 0039; 0043; 0047; 0049; 0055).

Regarding claims 55-57, 60, Yook further discloses: wherein the at least one processor is configured to transmit the second control information if the operation condition has been satisfied (paragraph: 0006), wherein the at least one processor is configured to transmit the data for the operation screen including the operation details selected based on type of the user device (paragraph: 0049), wherein the at least one processor is configured to transmit the data for the operation screen for specifying the operation condition selected based on type of the user device (paragraph: 0051), wherein the at least one processor is configured to transmit, to the communication terminal, data for the operation screen (paragraph: 0047) for selecting the user device to be operated from the plurality of user devices (50/70/80, FIG. 3) in accordance with the acquisition of the operation condition (FIG. 4; paragraph: 0055).
Regarding claims 62-64, Yook further discloses: wherein in the generating of the second control information, the second control information is generated if the operation condition has been satisfied (paragraph: 0006), wherein in the displaying of the data for the operation screen, the data for the operation screen including the operation details selected based on type of the devices is displayed 
	Regarding claims 66-68, Yook further discloses: further comprising transmitting control information for causing the device to execute the acquired operation details if the operation condition determined based on the acquired operation details has been satisfied (paragraph: 0006), wherein the data for the operation screen including the operation details selected based on type of the device is transmitted (paragraph: 0049), wherein the data for the operation screen for specifying the operation condition selected based on type of the device is transmitted (fig. 4; paragraph: 0055).
Claims 58-59 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Subject to Terminal Disclimer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2012/0324366A1) to Latvakoski discloses system and method for remotely using electrical devices which teaches: A controller device (209) is enabled to provide a virtual user interface of an electrical device (201) to be remotely used and to generate control messages (241) for controlling the electrical device by providing the controller device with a proxy (211) of the electrical device in the controller device. The proxy can be configured to have a limited time-to-live in the controller device and/or a surrounding system may have been arranged to send to the controller device a proxy removal message when the corresponding electrical device is leaving the system or a data transfer connection to it has otherwise been lost. Therefore, a sufficiently up-to-date awareness of the electrical devices and a capability of remotely using them can be maintained in the controller device.
	--(US 2015/0195101A1) to Rashid et al. discloses communication method and communication apparatus which teaches: A communication method includes: performing communication (S901) with a server (101) via the Internet; acquiring (S902) from the server (101) a command for causing an electrical appliance to perform a predetermined operation; storing (S903) the command and an association information item associated with the command; displaying (S904) the association information items on a display unit (319); receiving (S905) a selection of an association information item among the displayed association information items; determining (S906) whether or not the electrical appliance is capable of performing the predetermined operation according to the command associated with the association information item the selection of which is received; and when it is determined that the electrical appliance is capable of performing the 
	--(US 2016/0050121A1) to Hall et al. discloses secure remote actuation system which teaches: [0032] In various embodiments, an actionable device may comprise an access control device, such as an electromechanical door lock, a garage door motor, or another access restricting mechanism. Actuation of the access control device may comprise an opening of a door or an engagement or disengagement of a lock. In these embodiments, a user may gain access to a secure area by supplying inputs to a remote input receptor that match one or more acceptable inputs. In other embodiments, an actionable device may comprise a thermostat, a television, an automated window, automated blinds, a ventilation system, a sprinkler system, a lighting element, an indoor positioning system, or other such devices known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651